Citation Nr: 0903298	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-15 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for urethral stricture 
(claimed as urine retention).  

2.	Entitlement to a 10 percent evaluation based on multiple 
noncompensable service connected disabilities under 38 C.F.R. 
§ 3.324.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to October 
1997. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In July 2008, the veteran testified in a hearing in front of 
the undersigned Veterans Law Judge in Washington, D.C.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	By an unappealed April 2004 rating decision, the RO denied 
the veteran's claim for urethral stricture because there was 
no objective medical evidence that it was related to service.  

3.	Evidence received subsequent to the April 2004 RO decision 
is evidence not previously submitted to the RO, but does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not present a reasonable possibility of 
substantiating the veteran's claim.

4.	The veteran's service-connected sarcoidosis with chest 
pain and residual scarring of the chest interfere with normal 
employability.  


CONCLUSIONS OF LAW

1.	The April 2004 RO decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).  

2.	New and material evidence has not been submitted and the 
claim of entitlement to service connection for urethral 
stricture is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  

3.	The assignment of a single 10 percent rating for the 
veteran's two separate noncompensable service-connected 
disabilities (sarcoidosis with chest pain and residual 
scarring of the chest) based on clear interference with 
normal employability is warranted.  38 C.F.R. § 3.324 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the veteran was sent a VCAA letter in November 2005 
that addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim to reopen his claim for service connection for urethral 
stricture and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant included the 
criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Regarding the claim for a 10 percent evaluation under 
38 C.F.R. § 3.324, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214 and VA medical records.  The veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  
Additionally, VA is not required to provide an examination 
unless new and material evidence has been presented.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the veteran's claim for 
service connection for urethral stricture was denied by the 
RO in April 2004 because there was no evidence that his 
current disability was related to service.  The veteran did 
not appeal this decision and the decision became final.  See 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).  The Board will address the evidence submitted since 
the April 2004 RO decision.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2008).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In April 2004, the RO reviewed the service medical records 
and VA medical records.  The service medical records showed 
treatment for prostatitis in service, which had resolved.  
The service medical records did not show a chronic disability 
at separation from service.  The medical records showed that 
the veteran's urethral stricture disability was not related 
to prostatitis.  The VA medical records showed numerous 
occasions of treatment of urethral stricture, including a 
history of dilation procedures.  

The evidence submitted since the April 2004 RO decision 
consisted of additional VA medical records.  The VA records 
show recurrent treatment for urethral stricture, including 
additional dilation procedures.  

Although the veteran has consistently received treatment for 
urethral stricture since the April 2004 RO decision, the 
evidence is not new and material because it does not provide 
a nexus to service.  The medical evidence of record does not 
show that the current diagnosis of urethral stricture is 
related to any disease, incident or treatment in service.  
The medical evidence submitted does not provide any evidence 
regarding the etiology of the veteran's urethral stricture.  
The medical evidence submitted is duplicative of the evidence 
already reviewed by the RO because is shows further treatment 
of urethral stricture.  This evidence does not relate to the 
etiology of the urethral stricture, which is the 
unestablished fact necessary for service connection.  As the 
evidence does not show that the urethral stricture is related 
to service, it does not raise a reasonable possibility of 
substantiating the veteran's claim for service connection.  

The veteran's July 2008 hearing testimony was also submitted 
since the April 2004 RO decision.  The veteran's current 
contention, as testified at the hearing, is the same as his 
contention in 2004.  He claims that his urethral stricture 
originated in service and he consistently received treatment, 
including dilation, after service.  The Board finds that his 
testimony is cumulative and redundant of the evidence of 
record at the time of the 2004 denial.  Moreover, his 
assertion that a relationship exists between his purported 
in-service prostatitis or urethral discharge in service and 
current urethral stricture problems is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As such, the veteran's 
assertions or theories for his claims are not considered new 
and material evidence.

Accordingly, the Board finds that the evidence received 
subsequent to the April 2004 rating decision is not new and 
material as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for service 
connection for urethral stricture.  38 U.S.C.A. § 5108.  
Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

38 C.F.R. § 3.324

In this case, the veteran is service connected for 
sarcoidosis with chest pain and residual scarring of the 
chest, both 0 percent disabling.  

When a veteran has two or more separate, permanent service-
connected disabilities of such character as to clearly 
interfere with normal employability, even though none of the 
disabilities is of compensable degree, a single 10 percent 
rating may be assigned, but such rating may not be assigned 
in combination with any other rating.  38 C.F.R. § 3.324 
(2008).

The Board has reviewed all the evidence of record.  In this 
case, the Board has considered both the objective medical 
evidence and the veteran's subjective symptoms.  

A January 2004 QTC examination showed that the veteran had 
night sweats and pain or discomfort in his chest on exertion.  
Chest pain occurred once a day for 20-30 minutes.  The VA QTC 
examinations in December 2003 and March 2006 showed 
essentially normal chest x-rays, with some small pulmonary 
nodules.  There was no active pulmonary disease and no 
impairment of pulmonary function.  The veteran was not 
seeking medical treatment for his sarcoidosis.  The December 
2003 examiner noted occasional shortness of breath with 
moderate activity, but noted that the veteran's disability 
did not result in lost time from work.  The March 2006 
examiner found that the veteran could sustain heavy physical 
activities without immediate distress.  Additionally, the 
March 2006 examiner noted that the veteran's chest scar was 
well healed without complications.  The scar presented no 
alteration in sensory perception and no tenderness to 
palpation.  

In July 2008, the veteran testified that he left his last 
employment because the heat would bother him and inhaling 
odors would aggravate his disabilities.  He testified that he 
experienced occasional chest pain and shortness of breath.  
He was no longer able to run, but could run/walk.  He also 
fatigued easily at times and had limited endurance.  He 
testified that breathing strong odors or chemicals aggravated 
his disability.  He experienced pain in his chest at times 
during breathing.  He also experienced coughing spells.  Upon 
exertion, the veteran testified that he had shortness of 
breath, felt like he would pass out, wheezing, and had to sit 
and relax before continuing activities.  

In this case, the Board finds that the veteran's disabilities 
caused limitations in his performing normal employment 
activities.  Specifically, the disabilities caused pain, 
discomfort, fatigue and problems with endurance.  Having 
reviewed the medical evidence and the veteran's testimony, 
the Board concludes that there is at least an approximate 
balance of positive and negative evidence regarding the 
question of whether the noncompensable disabilities interfere 
with the veteran's normal employability.  When the evidence 
is relatively equally-balanced, as in this case, doubt is 
resolved in the veteran's favor.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  As such, considering the veteran's 
testimony and affording him the benefit of the doubt, a 10 
percent disability evaluation is warranted under 38 C.F.R. 
§ 3.324.  



	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for 
urethral stricture (claimed as urine retention) is not re-
opened and his claim remains denied.

A 10 percent rating for multiple noncompensable service-
connected disabilities under 38 C.F.R. § 3.324 is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


